PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
CHUNG ET AL.       
Application No. 15/330,628
Filed: 21 Oct 2016
For: Ryan's play mobile sports application system and method
:
:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed March 08, 2022, to revive the above-identified application.  

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to file an appeal brief within the time period provided in 37 CFR 41.37(a).  As an appeal brief was not filed within two (2) months of the Notice of Appeal filed February 25, 2021, and no extensions of time under the provisions of 37 CFR 1.136(a) were timely obtained, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on April 26, 2021.  A Notice of Abandonment was mailed October 07, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Notice of Appeal and Appeal fee of $420, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 3715 for further processing before being forwarded to the Board of Appeal and Interferences.

 /Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET


cc:   Michael O’Brien 
       417 Mace Blvd, Suite J-119
       Davis, CA  95618